Citation Nr: 1029830	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the right knee (right knee disability).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a psychiatric disorder, 
to include insomnia or posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

There are several issues here which have been raised by the 
record but not developed or reviewed by the RO.  At an August 
2008 VA examination, the Veteran told the examiner that all of 
his medical problems are due to his right knee.  Specifically, he 
mentioned a right hip injury, scoliosis, spinal stenosis, 
cardiomyopathy, shuffle gait, Parkinsonism, hypertension, 
diabetes, coronary artery disease, renal failure, and gout.  In 
September 2009, the Veteran submitted a statement contending that 
he had had the following disorders since service:  right hip 
injury caused by osteoporosis, Parkinson's Disease, aortic 
aneurism, bleeding ulcers, high blood pressure, kidney stones, 
and kidney malfunction.  These matters are REFERRED to the RO for 
appropriate action.


REMAND

With regard to the duty to assist, the Board notes that portions 
of the Veteran's service treatment records and service personnel 
records are not available, despite attempts by the RO to obtain 
this evidence. According to correspondence associated with the 
Veteran's claims file, repeated attempts to locate the relevant 
service medical and personnel records have proven futile, and no 
additional records were found or are to be had.  When, as here, 
at least a portion of the service records cannot be located, 
through no fault of the Veteran, VA has a "heightened" obligation 
to more fully discuss the reasons and bases for its decision and 
to carefully consider applying the benefit-of-the-doubt doctrine.  
See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.  In October 2008, the 
Veteran reported that, according to his wife, he stops breathing 
while he is sleeping.  His wife is certainly competent to testify 
to physical symptoms that she witnesses.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology).  Given that the 
Veteran has provided evidence of current symptoms, and given that 
his service treatment records are missing, the Board finds that a 
VA examination to determine whether the Veteran has sleep apnea, 
and, if so, if it is related to service, is required.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the claim).

In regards to the right knee disability, the Veteran has 
requested a new examination because he claims his knee disability 
has gotten worse since the examination two years ago and that he 
is now in a wheelchair full time.  The Veteran is competent to 
report a worsening of his disability.  See Barr, supra.  As such, 
a new examination should be scheduled to determine the current 
severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994) (when the available evidence is too old for adequate 
evaluation of the Veteran's current symptomatology, the duty to 
assist requires providing a new examination).

A review of the file reveals outstanding medical records that 
must be obtained.  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  Regulations provide that efforts must be made to 
secure all private medical records and VA records that may exist 
related to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody of 
the federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  In September 2009, the Veteran reported that he had 
received recent treatment at the Boca Community Hospital and the 
West Boca Medical Center.  The Board also notes that the last VA 
medical center (VAMC) treatment records associated with the 
claims file are from 2008, and current and complete records 
should be obtained.  These records should be associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Advise the Veteran of the change in the law 
regarding     substantiation of a claim for service 
connection for PTSD.  

2.  Obtain the Veteran's current and complete 
treatment records from the Boca Community 
Hospital.  Evidence of attempts to obtain 
these records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

3.  Obtain the Veteran's current and complete 
treatment records from the West Boca Medical 
Center.  Evidence of attempts to obtain these 
records should be associated with the claims 
file.  Do not associate duplicate records with 
the claims file.

4.  Obtain the Veteran's current and complete 
VAMC treatment records from the West Palm 
Beach VAMC.  Evidence of attempts to obtain 
these records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

5.  Schedule the Veteran for a VA 
examination(s) to determine the current 
severity of right knee disability and the 
nature and etiology of possible sleep apnea.  
The entire claims file must be made available 
to the VA examiner. Pertinent documents should 
be reviewed.  Each examiner should conduct a 
complete history and physical.

Right Knee.  Describe ranges of motion with a 
notation of where pain begins.  Specifically 
note any functional impairment.  Discuss the 
Veteran's use of a wheelchair.

Sleep Apnea.  If a sleep apnea diagnosis is 
appropriate, it should be assigned.  If the 
examiner declines to assign a diagnosis, his 
rationale should be given.  If a diagnosis is 
assigned, the examiner should offer an opinion 
as to whether sleep apnea had its onset in 
service, is related to service, or was 
aggravated by service or a service-connected 
disability.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner. 
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

6.  After completing the above action, the 
claims should be readjudicated.  If the claims 
remain denied, a supplemental statement of the 
case should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

